Citation Nr: 1100335	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  04-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a larynx disability.

2.  Entitlement to an initial compensable rating for residuals of 
left wrist surgery, including a surgical scar and tendonitis of 
the extensor pollicis brevis.

3.  Entitlement to an initial rating greater than 10 percent for 
an acquired psychiatric disability, to include anxiety not 
otherwise specified with depression.

4.  Entitlement to an initial compensable rating for residuals of 
an eye injury.

5.  Entitlement to an initial rating greater than 10 percent for 
gastroesophageal reflux disease (GERD), claimed as 
gastrointestinal or stomach condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The matter was previously before the Board in November 2005 and 
April 2008, at which time it was remanded for additional 
development. 

Initially, the Board notes that the Veteran has filed a motion 
for reconsideration of the April 2008 Board decision denial of 
her claim for entitlement to service connection for a 
cardiovascular disability.  This motion will be adjudicated in a 
separate determination by the Board.

The record reflects that after the final supplemental statement 
of the case (SSOC) the Veteran submitted additional relevant 
evidence to the Board.  No subsequent supplemental statement of 
the case (SSOC) was issued, but this is not necessary because the 
evidence was accompanied by a waiver of initial review by the 
agency of original jurisdiction (AOJ) in accordance with 38 
C.F.R. § 20.1304 (2010).  While the Veteran did not explicitly 
waive AOJ consideration of the new evidence, the Veteran stated 
on multiple occasions that she wanted the Board to adjudicate her 
claims and not to remand the claims for AOJ consideration.  As 
such, the Board finds a clear intent on the part of the Veteran 
to waive AOJ consideration of the new evidence.

The issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) has been raised 
by the record, but has not been adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of increased ratings for an acquired psychiatric 
disorder, GERD, and an eye disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that the 
Veteran has a current diagnosis of a disability of the larynx 
that is etiologically related to a disease, injury, or event in 
service.

2.  The Veteran's left wrist disability is manifested by pain, 
mild weakness of hand grip strength, and some decreased range of 
motion, but not by symptoms more closely reflecting moderate 
incomplete paralysis.

3.  The Veteran has a scar on the dorsum of her left wrist and 
forearm that is 5 cm in length by 2 to 3 mm in maximum width.  
The scar is well healed, without pain, redness, warmth, swelling, 
tenderness, keloid formation, adherence, contraction, fixation, 
ulceration, breakdown, or open areas.

4.  The Veteran's service-connected left wrist disability does 
not present an exceptional or unusual disability picture.




CONCLUSIONS OF LAW

1.  A chronic disability of the larynx was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, (2010).

2.  Throughout the appellate time period, the criteria for a 
rating of 10 percent, but no more, for the Veteran's residuals of 
left wrist surgery, including a stable surgical scar and 
tendonitis of the extensor pollicis brevis, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
4.118, Diagnostic Codes (DCs) 7800-7805 (2002 & 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.118, DC 5308 (2010).

3.  Application of the extraschedular rating provisions is not 
warranted with respect to the Veteran's increased rating claim.  
38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).



Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
Veteran provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this element 
is harmless.

VCAA letters dated in December 2005, July 2006, May 2008, and 
August 2008 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The Veteran was advised that it was ultimately her 
responsibility to give VA any evidence pertaining to the claims.  
These letters informed her that additional information or 
evidence was needed to support her claims, and asked her to send 
the information or evidence to VA.  See Pelegrini II, at 120-121.  

Several of the letters also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Records from the Social Security Administration 
(SSA) have been obtained and associated with the file.  Private 
medical records identified by the Veteran have been obtained, to 
the extent possible.  The Veteran has at no time referenced 
outstanding records that she wanted VA to obtain or that she felt 
were relevant to the claims.    

With respect to claims for entitlement to service connection, the 
duty to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claims, as defined by law.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the Board concludes an examination is 
not needed.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service event, 
injury, or disease; and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As will be discussed in greater detail below, the Board 
believes that there is no credible evidence suggesting an 
association between any alleged current disability and any event, 
injury, or disease in service.  Specifically, there is no 
credible lay evidence of continuity of symptomatology from 
service; and no competent and credible evidence otherwise linking 
any current claimed disability and the Veteran's military 
service.  Thus, VA is not required to provide the Veteran with a 
VA examination in conjunction with the claim for entitlement to 
service connection for a larynx disability.

With respect to increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in 
December 2008.  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
left wrist disability or associated scar since she was last 
examined.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95 (April 
7, 1995).  The VA examination report is thorough and supported by 
a private treatment record.  As will be discussed in greater 
detail below, the VA examination included an interview with the 
Veteran, at which point they discussed the Veteran's history and 
current symptoms, as well as review of the available treatment 
records, appropriate diagnostic testing, and a physical 
examination.  The examination report included the information 
necessary to accurately rate the Veteran's left wrist disability 
and associated scar.  The Board, therefore, finds the examination 
report to be thorough, complete, and sufficient upon which to 
base a decision with respect to the Veteran's claim for increased 
rating.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010). 

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

As noted above, the Veteran contends that she first experienced 
laryngeal spasms as a consequence of anesthesia administered in 
conjunction with a July 1970 dilation and curettage procedure.  
The Veteran claims intermittent and recurring laryngeal spasms 
from that time.

The Veteran's service treatment records include a July 1970 
operation record for a dilation and curettage.  The record notes 
that the induction of anesthesia was unsatisfactory as the 
Veteran experienced coughing, aspiration, and laryngospasm.  
Despite these problems, the record reflects that the procedure 
was completed.  The service treatment records note no complaints 
of or treatment for recurrent laryngospasm and the Veteran's 
February 1972 separation examination indicated a normal mouth and 
throat.

After service, there is no evidence of treatment for or diagnosis 
of a disability of the larynx.  In that regard, the Board notes 
that in August 2003 the Veteran provided a list of her private 
treatment providers, the dates of treatment, and the conditions 
for which she was treated.  The Veteran did not claim to have 
treated with any private physicians for her claimed chronic 
ongoing laryngospasms.  The private treatment records in the 
claims file also show no treatment for or complaints of 
laryngospasm.  In February 1990 the Veteran had a normal throat 
on examination.  On several occasions, including October 1992 and 
March 1993, the Veteran complained of a sore throat, which was 
attributed to bronchitis and there was no noted report of 
laryngospasm.  In March 1991, the Veteran complained of cough, 
congestion, and headaches, but on examination the throat was 
clear and the Veteran again was diagnosed with bronchitis.  In 
October 1995, the Veteran denied chest pain, shortness of breath 
(except after exercise), trouble swallowing, or food getting 
caught in the throat.  In a separate October 1995 treatment 
record, the Veteran denied shortness of breath, chest pain, an 
irregular or fast heartbeat, or difficulty swallowing.  In 
response to a question regarding her anesthesia history, the 
Veteran noted an incident of laryngeal spasm 25 years previously 
and indicated that after that incident there had been no problems 
with subsequent anesthesia.  The Veteran denied any other health 
problems.

In August 2006, the Veteran was afforded a VA examination for her 
claimed heart disability.  At that time, the Veteran reported 
that during her in-service dilation and curettage she had a 
laryngospasm, choked on her saliva, and went into cardiac arrest.  
Despite the Veteran's reports, the examiner did not diagnose a 
larynx disability.

With respect to the Veteran's claim, the Board notes the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board 
recognizes the Veteran's sincere belief in her claim for a 
current larynx disability, the competent medical evidence of 
record does not show that she currently has any chronic 
disability of the larynx.  Indeed, the entire medical evidence of 
record is negative for any larynx disability.

The Board finds there is no credible and competent evidence of 
record demonstrating a current larynx disability or continuity of 
laryngospasm or other larynx problem symptomatology since 
service.  In reaching this decision, the Board has considered the 
Veteran's statements and descriptions of the in-service injury 
and her assertions of a continuity of symptomatology thereafter.  
Specifically, the Veteran has reported regular laryngospasms that 
cause gasping for breath, tightening of the throat, a choking 
sensation, heaviness across the chest, pounding of the heart, a 
migraine plus headache, extreme nervousness, upset stomach, and 
shortness of breath.  The Veteran reported, on average, 
experiencing laryngospasm 5 to 10 days per month and occurring 
between once and continuously throughout the day.

The Board notes that a lay person generally is competent to 
report physical symptoms and other evidence of symptomatology, 
such as spasms of the larynx, and her testimony in that regard is 
entitled to some probative weight.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  Credibility, however, is an 
adjudicative determination and the Board has "the authority to 
discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
Veteran's current statements as to the continuity of larynx 
problems are inconsistent with the objective medical record and 
the Veteran's own contemporaneous statements.  

As noted above, there is no evidence of complaints of or 
treatment for laryngospasm during the remainder of the Veteran's 
service after her July 1970 procedure and, indeed, the Veteran 
does not contend that there were any such complaints or 
treatment.  At separation, the Veteran had a normal throat on 
examination and there is no evidence or contention that she 
otherwise reported laryngospasm or other larynx difficulty.  
After service, the first treatment records in the claims file 
note a normal throat on examination.  While the Veteran sought 
treatment on multiple occasions for throat problems, she never 
reported laryngeal spasms and any throat problems were always 
attributed to a diagnosed problem not involving the larynx, 
including bronchitis or allergies.  The Veteran now claims that 
her laryngospasms trigger other problems, such as gasping for 
breath, tightening of the throat, a choking sensation, heaviness 
across the chest, pounding of the heart, a migraine plus 
headache, extreme nervousness, upset stomach, and shortness of 
breath; however, beginning in the 1990s when she reported some or 
all of these problems she never attributed them to laryngospasm.  
Indeed, as noted, she never even reported laryngospasm.  Most 
significantly, in October 1995 when the Veteran reported 
laryngeal spasm while under anesthesia 25 years prior, she stated 
that there had been no problems with spasms during subsequent 
anesthesia administration.  Moreover, the Veteran denied 
shortness of breath, chest pain, an irregular or fast heartbeat, 
difficulty swallowing, or other health problems.  Thus, in 
October 1995, at the same time as discussing her in-service 
incident of laryngospasm, the Veteran denied any subsequent 
problems with laryngospasm or a history of many of the symptoms 
that she now states are caused by her purported laryngeal spasms.  
The Board finds that all of these factors weigh heavily against 
finding her current assertions of a continuity of laryngospasm 
symptomatology from July 1970 to be credible.

The Board also has considered the case of Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
However, this is not a case in which the record is merely silent 
regarding whether she experienced a continuity of spasm 
symptomatology since service.  Rather, this is a case in which 
the record shows that on multiple occasions, both during and 
after service, the Veteran sought treatment for problems 
involving the throat, but failed to report laryngospasm or 
associated symptomatology.  Moreover, contemporaneous medical 
examinations found no evidence of laryngospasm.

In short, the Board gives greater credence and weight to the 
contemporaneous medical records filed in this matter than to the 
recent assertions of a continuity of symptomatology following in-
service injury, which were made in support of her claim.  
Regardless of whether the Veteran is purposely mischaracterizing 
the events in service and thereafter or unintentionally doing so, 
the ultimate conclusion is that her current statements regarding 
a continuity of symptomatology since service are simply not 
credible evidence.  As discussed above, there are objective 
documents and the Veteran's own statements that refute her claim 
of suffering continuity of laryngospasm or other larynx symptoms 
since service.  Because of the inconsistency, the Board finds 
that the Veteran's allegations have no probative value.

Finally, the Board has considered the treatise evidence submitted 
by the Veteran discussing anesthesia and laryngospasm.  The Board 
notes that a medical article or treatise "can provide important 
support when combined with an opinion of a medical professional" 
if the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, 
the treatise evidence did not specifically relate any of the 
Veteran's claimed current larynx symptoms to her July 1970 
surgery.  Instead, the information discussed the management of 
laryngeal spasm and the possible association with 
gastrointestinal problems.  As the treatise evidence does not 
specifically associate any current larynx symptoms experienced by 
the Veteran with any incident of service, the evidence cannot 
serve as a basis for granting service connection.    

As there is no credible evidence of a current diagnosis of a 
chronic larynx disability, to include laryngospasm, or credible 
evidence of a continuity of symptomatology since service, and 
there is no other medical evidence linking any current reported 
symptoms to the July 1970 incident of laryngospasm or other 
incident of service, the Board concludes that the preponderance 
of the evidence is against granting service connection.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a larynx disability must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed Cir. 2001).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath, 1 Vet. App. at 594.

Where the issue involves the assignment of an initial rating for 
a disability following the initial award of service connection 
for that disability, as is the case here, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2010).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Initially, the Board notes that there are multiple DCs designated 
for scars, located under DCs 7800-7805, depending on the 
location, size and severity of the scar.  38 C.F.R. § 4.118, DCs 
7800-7805 (2008).  In this case, the Veteran's left wrist 
disability is currently rated under DC 7805, as a scar not 
otherwise classified.  See 38 C.F.R. § 4.118, DC 7805 (2008).  
Specifically, limitation of function of the wrist is rated under 
38 C.F.R. § 4.71a, DCs 5214 and 5215.

As will be discussed in greater detail below, the Board finds 
that a compensable rating is warranted based on the Veteran's 
complaints, including those of pain and limitation of motion.  
However, based on diagnostic testing, recent examinations, and 
the Veteran's statements, the Board finds that such limitation 
and accompanying complaints of pain are due to underlying 
musculoskeletal disability in the wrist, rather than the scar 
itself.  Consequently, the Board finds that a rating under DC 
5215 is warranted, rather than DC 7805.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

Normal ranges of motion of the wrist are dorsiflexion from 0 
degrees to 70 degrees, and palmar flexion from 0 degrees to 80 
degrees.  38 C.F.R. § 4.71, Plate I. 

DC 5215 provides ratings based on limitation of motion of the 
wrist.  Limitation of palmar flexion in line with the forearm is 
rated 10 percent disabling for the major wrist and 10 percent for 
the minor wrist; limitation of dorsiflexion to less than 15 
degrees is rated 10 percent disabling for the major wrist and 10 
percent for the minor wrist.  38 C.F.R. § 4.71a.

The Veteran alleges her left wrist disability, including her 
scar, warrants a higher rating.  After a careful review of the 
record and for reasons and bases expressed immediately below, the 
Board finds that the Veteran's lay statements and the medical 
records as a whole support an initial compensable rating of 10 
percent for the Veteran's residuals of left wrist surgery, 
including a surgical scar and tendonitis of the extensor pollicis 
brevis, but no more.

The Veteran's service treatment records indicate that in March 
1970 she underwent an excision of a 3 to 4 centimeter ganglion on 
the left wrist.  Following the surgery and on discharge to duty, 
her diagnosis was myositis of the left extensor pollicis brevis 
muscle.  In September 1970, the Veteran sought follow-up 
treatment for the resulting scar on her left wrist/forearm.  The 
rear portion of the scar had healed well, but there were some 
noted problems with the distal end of the scar.  The examiner 
suspected the problem would naturally improve, but noted that the 
Veteran would be followed for 6 more months with the use of 
steroids or reexcission if necessary.  By the time of separation 
from service, the Veteran's scar was noted but there were no 
reported associated problems.

In support of her claim, the Veteran submitted an October 2007 
statement from a friend that noted the Veteran experienced pain 
and discomfort with extended use of the left wrist and that she 
had an unsightly scar.

In April 2008 the Board remanded the issue to afford the Veteran 
an initial VA examination.  During the resulting December 2008 VA 
examination, the examiner noted review of the claims file and 
discussed the in-service treatment records.  At that time, the 
Veteran reported pain aggravated by excessive movements of her 
left wrist and weakness of the left hand.  The Veteran associated 
the pain with the dorsum of the left wrist proximal to the wrist 
crease under the surgical scar area.  The Veteran reported that 
the surgical scar itself did not swell or cause pain.  The 
Veteran denied associated stiffness, but reported swelling on the 
dorsum of the wrist on excessive use.  The Veteran denied 
redness, heat, giving way, or locking.  The Veteran reported some 
flare-ups of pain while cooking or lifting that was improved with 
rest, aspirin, or sports cream.  The Veteran also noted using an 
Ace bandage or brace as needed.  There was no indication of 
dislocation, subluxation, or inflammatory arthritis.  The Veteran 
stated that she was right hand dominant, including eating and 
writing with her right hand.  On examination, there was no 
evidence of pain on active and passive range of motion of the 
left wrist.  But with resistance to movement there was increasing 
pain on the dorsum of the wrist on dorsiflexion and extreme 
palmar flexion.  There was no pain on lateral movements.  There 
was increased pain and mild weakness after repetitive movements, 
but without fatigue, lack of endurance, or incoordination.  There 
was no evidence of joint effusion or swelling, but there was 
tenderness on the dorsum of the wrist, including the tendons of 
the pollicis brevis and pollicis longus.  The surgical scar on 
the dorsum of the wrist was 5 cm in length by 2 to 3 mm in 
maximum width.  The scar was not painful on examination.  There 
was no adherence or atrophy and the skin was soft and regular.  
The scar was stable, without evidence of ulceration or breakdown, 
and was not elevated or depressed.  It was slightly shiny, but 
without scaliness.  The Veteran reported that the scar was 
causing her embarrassment and that she had begun to wear long 
sleeves in public.  The Veteran had range of motion of the left 
wrist of 0 to 50 degrees of dorsiflexion without pain, 0 to 40 
degrees of palmar flexion with pain from 20 to 40 degrees, radial 
deviation to 20 degrees without pain, and ulnar deviation to 45 
degrees.  Sensation was fully intact and hand grip strength was 4 
out of 5 on the left with increasing pain.  Clockwise and 
counterclockwise movements of the wrist caused increasing pain.  
The examiner indicated that repetitive use of the left wrist did 
not result in decreased range of motion, but that after such 
flexion and extension there was increased pain along the extensor 
pollicis tendon.  The examiner diagnosed residuals of left wrist 
surgery, including a stable surgical scar and tendonitis of the 
extensor pollicis brevis muscle.

Several days later, the Veteran sought treatment for her left 
wrist pain from a private provider, due to worry that the pain 
might be indicative of cancer in the area.  The Veteran noted 
pain in the wrist for the previous year, but chronic pain since 
her in-service surgery in the 1970s.  The Veteran stated that she 
believed that in the course of the surgery some tendons had been 
cut.  The pain was in the wrist and up her thumb with use.  The 
Veteran denied numbness and tingling.  On examination, the 
Veteran had some tenderness over the area of the scar and at the 
base of the left thumb, with crepitation and grinding at the base 
of the thumb.  The Veteran had normal extensor pollicis longus 
and flexor pollicis longus function on examination.  X-rays 
showed arthritis of the basilar joint of the left thumb.  The 
treatment provider opined that there was some irritation of the 
tendons over the left wrist and prescribed a splint.

Based on a review of the evidence of record, the Board finds that 
a disability evaluation of 10 percent, but no more, is warranted.  
The Board recognizes that the Veteran's and her friend's 
statements and the medical evidence show at least some impairment 
of left wrist function.  For example, the statements and the 
December 2008 VA examination report and private treatment record 
all discuss ongoing chronic left wrist pain.  The December 2008 
VA examiner also noted slightly decreased ranges of dorsiflexion 
and palmar flexion, to 50 degrees and 40 degrees, respectively.  
In addition, the December 2008 VA examiner noted increased pain 
and weakness of the left wrist with repetitive motion.

In general, evaluation of a service-connected disability 
involving a joint requires adequate consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss due 
to weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of movements 
in different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  See 38 C.F.R. § 4.45.  

In this case, the Veteran's observed range of motion of the left 
wrist does not warrant a compensable rating, as she does not have 
limitation of dorsiflexion of less than 15 degrees or palmar 
flexion limited in line with the forearm.  However, the Board 
recognizes that the examiner found increased pain and weakness on 
repetitive motion of the left wrist.  There was no evidence of 
fatigue, lack of endurance, or incoordination.  The Board 
acknowledges that the examiner did not opine as to number of 
degrees of motion that this pain and weakness further limited the 
Veteran's range of motion.  As such, the Board will afford the 
Veteran the benefit of the doubt and award the highest rating 
available under DC 5215, a 10 percent evaluation, in recognition 
of her pain and functional loss in the left wrist.  See DeLuca, 
supra.   As noted, this is the highest rating available under DC 
5215.

In addition, no higher or alternative rating under a different DC 
can be applied.  DC 5214 (ankylosis of the wrist) is 
inapplicable.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The Veteran is able to move her left wrist, albeit 
with some limitation of motion, so it clearly is not ankylosed.

The Board notes that separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Degenerative arthritis, established by x-ray findings, will be 
rated on the basis of limitation of motion under the appropriate 
DC for the specific joint involved.  See 38 C.F.R. § 4.71a, DC 
5003 (2010).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is warranted 
for each major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Id.  In this case, the Board acknowledges that 
the Veteran has been diagnosed with arthritis of the basilar 
joint of the left thumb.  However, a separate rating under DC 
5003 is not warranted, as there is no medical evidence or 
contention by the Veteran that the arthritis of the thumb is 
related to the Veteran's service-connected left wrist disability.  
As such, a separate rating is not warranted.  There is no 
evidence that the Veteran has x-ray evidence of left wrist 
arthritis.

The Board also has considered whether a higher rating should be 
assigned under DC 5308.  In that regard, Muscle Group VIII 
encompasses extension of wrist, fingers and thumb; abduction of 
thumb.  Muscles arising mainly from external condyle of humerus: 
extensors of carpus, fingers, and thumb; supinator.  38 C.F.R. § 
4.73, DC 5308.  A non-compensable evaluation is assigned for 
slight residual disability; a 10 percent rating is provided for a 
moderate residual disability; a 20 percent rating for a 
moderately severe residual disability; and a 30 percent rating 
for a severe residual disability.  Id.

The factors to be considered in evaluating disabilities residual 
to healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be 
combined with a peripheral nerve paralysis evaluation of the same 
body part unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe. "Slight" disability of muscles is 
characterized by a simple wound of muscle without debridement or 
infection.  History and complaint characteristic of a "slight" 
disability of muscle injury includes service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  
Objective findings characteristic of slight muscle disability 
include minimal scar.  No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or metallic fragments 
retained in muscle tissue.

Moderate disability of muscles is characterized by a through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint characteristic of 
moderate disability of muscle includes service department records 
or other evidence of in-service treatment for the wound.  For a 
finding of moderate disability of muscle, there should be record 
of consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) exit 
scars, indicating a short track of the missile through muscle 
tissue.  For moderate muscle injury, there should be some loss of 
deep fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared to 
the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability is characterized by a through and 
through or deep penetrating wound by small high velocity missile 
or large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History and complaint characteristic of moderately 
severe injury include service department record or other evidence 
showing hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep up with 
work requirements.  Objective findings characteristic of 
moderately severe injury include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.

In this case, the Board finds that the evidence clearly does not 
fit the criteria for a "moderately severe" muscle disability.  
The December 2008 VA examiner diagnosed tendonitis of the 
extensor pollicis brevis muscle, which the examiner attributed as 
a residual of the Veteran's in-service surgery.  The Board 
recognizes that the Veteran exhibits several of the cardinal 
signs and symptoms of muscle disability, including loss of power 
and weakness.  The December 2008 VA examiner found that the 
Veteran had slightly decreased left hand strength compared to the 
right hand and that the Veteran showed mild weakness of the left 
wrist on repetitive motion.  The examiner attributed the problem 
to tendonitis of the extensor pollicis brevis muscle.  This 
conclusion is supported by the December 2008 private treatment 
record that determined that the Veteran appeared to have an 
irritation of the tendons over the left wrist.  However, the 
Veteran does not exhibit loss of deep fascia or muscle substance 
or impairment of muscle tonus.  Moreover, the Veteran's injury 
was not deep or a through and through type injury, as 
contemplated for a 20 percent rating.  Nor is there a record of 
consistent complaints of cardinal signs and symptoms.  Indeed, 
there are no complaints of cardinal signs and symptoms during the 
remainder of the Veteran's military service or for more than 30 
years thereafter.  Thus, a 20 percent rating under DC 5308 is not 
warranted.  Nor is a separate rating under DC 5308 warranted as 
such a rating would be, in part, based on the Veteran's pain and 
increased weakness with repetitive motion, for which her current 
10 percent rating under DC 5215 already is based.

In addition, the Board has considered whether a higher or 
separate rating would be applicable for the Veteran's left wrist 
and forearm scar.  During the pendency of this appeal, regulatory 
changes twice amended the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4, including the rating criteria for evaluating skin 
disorders.  See 67 Fed. Reg. 49590 (July 31, 2002) (effective 
August 30, 2002); 73 Fed. Reg. 54708 (Sept. 23, 2008) (effective 
October 23, 2008).  However, the second group of amendments is 
only effective for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the amended 
criteria.  In this case, the Veteran has not requested such 
consideration.  The revised criteria from October 23, 2008, 
therefore, are not applicable to the appeal before the Board.

The Board will evaluate the Veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities prior to 
August 30, 2002 and from August 30, 2002 to October 23, 2008 in 
order to ascertain which version would accord him the highest 
rating.  Initially, the Board notes that the RO considered only 
the post-August 30, 2002 regulation in the May 2003 SOC and 
provided only that rating criteria.  That said, under both the 
old and new criteria, DC 7805 for scars called for a rating based 
on the limitation of function of the affected part.  As DC 7805 
was substantively the same both before and after August 30, 2002, 
the Board finds that the Veteran was not prejudiced by any 
failure to provide her with the rating criteria prior to August 
30, 2002.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
 
As discussed above, limitation of function of the wrist is 
contemplated by DCs 5214 and 5215.  In this case, the Veteran 
already is compensated fully under DC 5215 for painful motion and 
increased weakness with repetitive motion.  As such, a separate 
rating under DC 7805 for the same symptomatology is not 
permitted.  As noted previously, the Veteran's left wrist is not 
ankylosed and, as such, a rating under DC 7805 for ankylosis is 
not warranted.

Similarly, a rating under DC 7804 for superficial scars that are 
either painful or objectively tender and painful.  38 C.F.R. 
§ 4.118, DC 7804 (2002 & 2007).  In this case, the December 2008 
VA examination report noted that the Veteran's left wrist and 
forearm scar was not painful on palpation.  Instead, the examiner 
noted that there was tenderness on the dorsum of the wrist and 
along the tendons of the pollicis longus and pollicis brevis.  
The December 2008 private treatment record indicates mild 
tenderness over the area of the Veteran's scar, but does not note 
objective evidence of pain or tenderness of the scar itself.  In 
addition, the Board acknowledges that the Veteran has reported 
that her scar is intermittently painful.  However, the Board 
finds that the greater weight of probative evidence is against 
finding that she has a painful scar.  As both December 2008 
examiners noted, the Veteran has pain in the area of the scar, 
but not the scar itself.  Thus, although the Veteran is certainly 
competent to report pain, the consistent clinical findings of 
these health care specialists make it more likely than not that 
the Veteran's reports of a painful scar are actually an 
indication merely of pain in the general area of the scar.  As 
discussed, such pain served as the basis of the Board's rating of 
10 percent under DC 5215 above.  As such, a separate rating under 
DC 7804 is not warranted.

The Veteran's scar is not unstable, poorly nourished, or 
ulcerated and, therefore, a rating under DC 7803 is not 
warranted.  The Veteran's scar is not the result of second degree 
burns and is linear in nature.  Thus, a rating under DC 7802 is 
not warranted.  The Veteran's scar is not the result of third 
degree burns and is not deep.  Thus, a rating under DC 7801 is 
not warranted.  Finally, the Veteran's scar is not to the head, 
face, or neck.  Thus, a rating under DC 7800 is not warranted.

There is no diagnosis or indication of neurological involvement.  
Thus a rating under DC 8515 for paralysis of the median nerve is 
not warranted.

In short, the Veteran is not entitled to a rating greater than 10 
percent for her left wrist disability under any neurological, 
orthopedic, muscular or skin DC.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, 
the Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran.  In this case, the Board finds that the Veteran's 
left wrist disability warrants a 10 percent rating, but no more, 
for the entire appellate period.  See Fenderson, supra.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
left wrist disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's left wrist 
disability with the established criteria shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology.  Specifically, the Veteran reports pain and 
weakness in her left wrist that is aggravated by extended use.  
In terms of her functional abilities, her reported problems 
affect the Veteran's range of motion of the left wrist.  As 
discussed, the Veteran's range of motion is not limited to a 
compensable level, but her 10 percent rating is in compensation 
for her reported pain and weakness.  Thus, the Veteran's current 
schedular rating under DC 5215 is adequate to fully compensate 
her for her left wrist disability.  

In short, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a larynx disability is 
denied.

Entitlement to an initial compensable rating of 10 percent for 
the Veteran's residuals of left wrist surgery, including a stable 
surgical scar and tendonitis of the extensor pollicis brevis 
muscle, is granted, subject to the laws and regulations 
controlling the award of monetary benefits.


REMAND

The Board observes that both the September 2010 Informal Hearing 
Presentation from the Veteran's representative and a May 2010 
statement from the Veteran listed the issues of entitlement to an 
increased (or initial) rating for an acquired psychiatric 
disorder, GERD, and an eye disability as being on appeal to the 
Board.  

However, the Board notes that the Veteran filed a substantive 
appeal in January 2004 as to the issues of entitlement to service 
connection for psychiatric, stomach, and eye disabilities.  The 
April 2008 Board decision, noted above, granted service 
connection for a gastrointestinal disability and remanded the 
claims for a psychiatric and an eye disability for further 
development.  A subsequent May 2008 rating decision effectuated 
the grant of service connection for a gastrointestinal or stomach 
condition, specifically GERD, and assigned a 10 percent rating, 
effective from July 2002.  A March 2010 rating decision granted 
service connection for an acquired psychiatric disorder and for 
residuals of an eye injury and assigned ratings of 10 percent and 
noncompensable, respectively, effective from July 2002.  These 
grants of service connection represented a complete grant of the 
claim on appeal and mooted any appeal of such to the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Following the May 2008 rating decision granting service 
connection for GERD, in March 2009 the Veteran submitted a 
statement that she termed a "Motion for Reconsideration" of the 
May 2008 rating decision granting service connection for GERD and 
assigning a 10 percent rating.  Therein, the Veteran stated, "I 
am of the opinion that my stomach condition warrants a higher 
than 10% rating.  I am requesting that the AMC Rating Specialist 
reconsider the extent of my disability and increase my stomach 
rating."  As this statement was received within one year of the 
May 2008 rating decision, the Board believes that this statement 
constituted a clear "notice of disagreement" (NOD) with the May 
2008 rating decision.

As to the psychiatric disorder and eye disability claims, 
following the March 2010 rating decision the Veteran submitted a 
statement in April 2010.  The Veteran explicitly styled this 
statement, in part, as an NOD of the March 2010 rating decision. 
 
Accordingly, the above claims must be remanded to allow the RO to 
provide the Veteran with a statement of the case (SOC) on these 
issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
However, this issue will be returned to the Board after issuance 
of the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

The Board notes that the Veteran explicitly requested that the 
above claims be adjudicated by the Board and not remanded to the 
RO/AMC for additional development.  The Board is sympathetic to 
the Veteran's request and regrets the additional delay caused by 
a remand of these claims.  However, as outlined above, there is 
no substantive appeal of record with respect to these claims and, 
as such, the Board does not have jurisdiction over these claims 
at present.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the 
issues of entitlement to an initial rating 
greater than 10 percent disabling for an 
acquired psychiatric disorder and for GERD, 
as well as entitlement to an initial 
compensable rating for residuals of an eye 
injury.  The Veteran should be informed that 
she must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2010).  If a timely substantive appeal is 
not filed, the claims should not be certified 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


